DETAILED ACTION
Statement of Reasons for Allowance	
Claims 6, 8-9 (renumbered as 1-3, for issue) are allowed. 
Independent claims 6, 8 and 9 respectively recites the limitations: 
a first diagnosis unit configured to diagnose, by referring to a diagnosis database, a condition of the animal based on the identified species, the temperature of the identified abnormal portion and the acquired environmental data,
wherein the diagnosis database is configured to store a correspondence between the condition of the animal and a combination of the identified species, the temperature of the identified abnormal portion and the acquired environmental data in advance, and
            wherein the environmental data acquisition unit acquires at least one environmental data among a group including a date when the visible light image was acquired, type and amount of feed given before the date, amount of water given before the date, and body temperature of the animal.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIWEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on Monday-Friday 8:30am-5:30pm east.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/WEI WEN YANG/           Primary Examiner, Art Unit 2667